



EXHIBIT 10.3


LIVANOVA PLC
2015 INCENTIVE AWARD SUB-PLAN
STOCK APPRECIATION RIGHT GRANT NOTICE AND
STOCK APPRECIATION RIGHT AGREEMENT


LivaNova PLC, a public limited company incorporated under the laws of England
and Wales (the “Company”), pursuant to its 2015 Incentive Award Plan (including
where relevant the Sub-Plan for UK Participants), as amended from time to time
(the “Sub-Plan”), hereby grants to the holder listed below (“Participant”) an
award of stock appreciation rights over the number of ordinary shares of the
Company (“Shares”) set forth below (the “SARs”). Upon exercise, each SAR
represents the right to receive an amount equal to the Fair Market Value of one
Share on the date of exercise less the Exercise Price per Share set forth below.
Payment of such amount shall be in cash, Shares (based on their Fair Market
Value as of the date the SAR is exercised) or a combination of both, as
determined by the Administrator. The SARs are subject to the terms and
conditions set forth in this SAR Grant Notice (this “Grant Notice”), the SAR
Agreement attached hereto as Exhibit A (the “Agreement”), the Sub-Plan and the
special provisions for Participant’s country of residence, if any, attached
hereto as Exhibit B (the “Foreign Appendix”), each of which is incorporated
herein by reference. Unless otherwise defined herein, the terms defined in (or
by reference in) the Sub-Plan shall have the same defined meanings in this Grant
Notice and the Agreement.
Participant: 
[__________________]
Grant Date:
March 30, 2019
 
 
Exercise Price Per Share:
$[______]
Total Number of Shares Subject to SARs:
[___________________]
Expiration Date:
Tenth anniversary of the Grant Date.
Vesting Schedule:
Subject to the terms and conditions of the Agreement, the SARs shall vest in
equal installments of 25% of the total number of Shares subject to the SARs on
each of the first four anniversaries of the Grant Date.



By clicking the “ACCEPT” button, the Participant and the Company agree to be
bound by the terms and conditions of the Sub-Plan, the Agreement, the Foreign
Appendix, if applicable, and this Grant Notice all of which the Participant can
access through a link from the Grant Notice. The Participant has reviewed the
Sub-Plan, the Agreement, the Foreign Appendix, if applicable, and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to electronically signing the Grant Notice and this Agreement and fully
understands all provisions of this Grant Notice, the Agreement, the Foreign
Appendix, if applicable, and the Sub-Plan. The Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Sub-Plan, this Grant Notice,
the Foreign Appendix, if applicable or the Agreement.
By clicking "ACCEPT" you confirm that you understand and agree to be bound by
the provisions below. This will apply where the Company elects that any tax
liability arising in respect of your SARs shall be satisfied pursuant to Section
4.5(a)(v).




1

--------------------------------------------------------------------------------





I understand that by clicking ‘Accept,’ I am instructing Merrill Lynch to
execute my order to sell shares of LivaNova plc common stock at market price to
obtain cash for payment of any withholding taxes due as a result of the vesting
or payment of my stock appreciation rights ("SARs") equity award(s) (“Tax”),
including any previously vested SAR awards that are currently pending settlement
(1) or outstanding unvested SAR awards (2). This instruction will only be valid
for my limited purpose brokerage account at Merrill Lynch and will not be valid
for any other broker dealer. Merrill Lynch will sell an amount of shares on the
next trading day after the vest or payment date of my SAR equity award(s) based
on dividing the sum of the Tax and estimated sales commissions and fees, plus 2%
to help ensure that enough shares are sold to cover the Tax (i.e., [Tax +
commissions + fees] x 1.02) by the closing share price on the trading day prior
to the sale date. If the initial sale does not result in sufficient cash to pay
my Tax, Merrill Lynch will sell additional shares at market price based on
dividing the sum of the residual unpaid Tax and estimated commissions and fees,
plus 6% to ensure that enough shares are sold to cover the Tax (i.e., [residual
unpaid Tax + commissions + fees] x 1.06) by the then current market price. Any
residual cash after payment of the Tax, commissions and fees will be deposited
into my Merrill Lynch brokerage account.


Merrill Lynch may execute my order: (a) in a single transaction or multiple
transactions during the course of the trading day, or (b) it may aggregate my
order with other orders for other sellers of LivaNova plc securities, execute
them as a block or in multiple smaller transactions, and allocate an average
price to each seller. I understand that this instruction will not be accepted by
Merrill Lynch and my order will not be executed until I open my limited purpose
brokerage account. I also understand that this order will be executed in my
limited purpose account and will be subject to the terms and conditions that I
agree to for that account. The current terms and conditions of the limited
purpose account can be found on Benefits Online®.


I permit Merrill Lynch to discuss with and disclose to LivaNova plc any
information relating to my account for the purposes of this transaction.


You must also check your W-9 or W-8 tax certification(3) to confirm it will be
in effect on the sale date(s).


(1)You can view previously vested awards that are currently pending settlement
by accessing the Pending Activity page located within the Grant Information
Dropdown on Benefits Online®.


(2)You can view outstanding unvested awards by accessing the Grant Detail page
which is accessible when viewing additional details of an award from the Grant
Summary page on Benefits Online®.


(3) You can view the current status of your W-9 or W-8 by accessing the
Participant/Tax Profile page located within the Individual/Plan Information
Dropdown on Benefits Online®.




2

--------------------------------------------------------------------------------






EXHIBIT A


TO STOCK APPRECIATION RIGHT GRANT NOTICE
STOCK APPRECIATION RIGHT AGREEMENT
Pursuant to the Stock Appreciation Right Grant Notice (the “Grant Notice”) to
which this Stock Appreciation Right Agreement (this “Agreement”) is attached,
LivaNova PLC, a public limited company incorporated under the laws of England
and Wales (the “Company”) has granted to Participant Stock Appreciation Rights
(“SARs”) under the Company’s 2015 Incentive Award Plan (including where relevant
the Sub-Plan for UK Participants), as amended from time to time (the "Sub-Plan")
over the number of Shares set forth in the Grant Notice.
ARTICLE I.


GENERAL


Section 1.1    Defined Terms. Capitalized terms not specifically defined herein
shall have the meanings specified in the Sub-Plan or the Grant Notice. For
purposes of this Agreement:
(a)    “Disability” shall be defined as in Participant’s employment letter or
agreement with the Company or a Subsidiary, as amended from time to time, or if
Participant is not a party to such a letter or agreement or such letter or
agreement does not contain such a definition, shall mean Participant’s inability
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or that can be expected to last for a continuous period of not less than
12 months.
Section 1.2    Incorporation of Terms of Sub-Plan and Foreign Appendix. The SARs
and the Shares issued to the Participant hereunder are subject to the terms and
conditions set forth in the Sub-Plan and the Foreign Appendix, if applicable,
each of which is incorporated herein by reference, as well as this Agreement. In
the event of any inconsistency between the Sub-Plan and this Agreement, the
terms of the Sub-Plan shall control. In the event of any inconsistency between
the Sub-Plan and/or this Agreement with the Foreign Appendix, the terms of the
Foreign Appendix shall control.
ARTICLE II.


GRANT OF SARS


Section 2.1    Grant of SARs. In consideration of Participant’s past and/or
continued employment with the Company or a Subsidiary and for other good and
valuable consideration, effective as of the grant date set forth in the Grant
Notice (the “Grant Date”), the Company has granted to Participant the SARs over
the aggregate number of Shares set forth in the Grant Notice, upon the terms and
conditions set forth in the Grant Notice, the Sub-Plan, the Foreign Appendix, if
applicable, and this Agreement, subject to adjustment as provided in Section
13.2 of the Sub-Plan.
Section 2.2    Exercise Price The exercise price per share of the Shares covered
by the SARs (the “Exercise Price”) shall be as set forth in the Grant Notice.
Section 2.3    Consideration to the Company. In consideration of the grant of
the SARs by the Company, Participant agrees to render faithful and efficient
services to the Company or any Subsidiary.


A-1

--------------------------------------------------------------------------------





Nothing in the Sub-Plan, the Grant Notice, the Foreign Appendix, if applicable
or this Agreement shall confer upon Participant any right to continue in the
employ of the Company or any Subsidiary or shall interfere with or restrict in
any way the rights of the Company and the Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the employment of Participant at
any time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.
ARTICLE III.


PERIOD OF EXERCISABILITY


Section 3.1    Commencement of Exercisability.
(a)    Subject to Participant’s continued employment with the Company or a
Subsidiary on each applicable vesting date and subject to Sections 3.1(b), (c),
(d), 3.2 and 3.3 hereof, the SARs shall become vested and exercisable in such
amounts and at such times as are set forth in the Grant Notice.
(b)    In the event a Participant incurs a Termination of Service due to an
Approved Retirement, the Participant’s outstanding SARs will not be forfeited
upon such Approved Retirement, but instead outstanding SARs shall continue to
vest on the date(s) set out in the Grant Notice (provided all other terms which
apply to the SARs are met, including the terms regarding restricted activities
set forth below).
“Approved Retirement” means a Termination of Service designated by the
Committee, in its absolute discretion, as an Approved Retirement. 


In exercising its discretion in designating a Termination of Service as an
Approved Retirement, the Committee will strongly consider management
recommendations based on each specific situation including the Participant's
written and expressed commitment at the time of Termination of Service to cease
any form of paid work or economic activity (including, but not limited to,
self-employment; agency work; employment; non-executive directorship),
Participant's tenure of service, performance records throughout the
Participant's employment or engagement  by the Company or its Subsidiaries.


In the event the Company determines that a Participant who incurs a Termination
of Service designated as an Approved Retirement commits a material breach of any
fiduciary, confidentiality, non-disclosure, non-competition, non-solicitation,
non-interference, non-disparagement obligations to the Company or its
Subsidiaries (including without limitation, the Participant’s engagement in any
Prohibited Activities), any portion of the SARs unvested at such time shall be
immediately forfeited for no consideration.  For the purposes of this Section
3.1(b), “Prohibited Activities” shall mean the activities that are prohibited
pursuant to any confidentiality agreement or covenant not to compete, not to
solicit or hire employees, not to solicit or disrupt business relations, not to
disparage the Company, its Subsidiaries or any of its or their officers and
employees or any similar restrictions set out in any employment, severance or
other written agreement then in effect between the Participant and the Company
or one of its Subsidiaries.


If no such agreement containing such restrictions is then in effect, the
Participant will be deemed to be engaged in “Prohibited Activities” if the
Participant, during the term of his or her employment or engagement or in the
period during which any SARs remain unvested following his or her Termination of
Service, engages in any employment or business activities for him or herself or
on behalf of any enterprise in any capacity or owns any interest in any entity
which competes or is competitive with the business of the Company or any
Subsidiary  in any country in which the Company or its Subsidiaries operate, in
each case with which the Participant has been materially involved or for which
the Participant was responsible in the 12 months immediately before his or her
Termination of Service..


A-2

--------------------------------------------------------------------------------







(c)    In the event of a Change in Control that occurs following the Grant Date,
the SARs shall become fully vested and exercisable immediately prior to, but
subject to the consummation of, such Change in Control, subject to Participant’s
continuous employment with the Company or a Subsidiary through such Change in
Control.
(d)    In the event of Participant’s Termination of Service due to Participant’s
death or Disability, the SARs shall become fully vested and exercisable upon
such Termination of Service.
(e)    Unless otherwise determined by the Administrator or as set forth in a
written agreement between Participant and the Company, except as provided in
Section 3.1(b), any portion of the SARs that has not become vested and
exercisable on or prior to the date of Participant’s Termination of Service
shall be forfeited on the date of Participant’s Termination of Service and shall
not thereafter become vested or exercisable.
Section 3.2    Duration of Exercisability. The installments provided for in the
vesting schedule set forth in the Grant Notice are cumulative. Each such
installment that becomes vested and exercisable pursuant to the vesting schedule
set forth in the Grant Notice shall remain vested and exercisable until it
becomes unexercisable under Section 3.3 hereof. Once the SARs become
unexercisable, they shall be forfeited immediately.
Section 3.3    Expiration of SARs. The SARs may not be exercised to any extent
by anyone after the first to occur of the following events:
(a)    The expiration date set forth in the Grant Notice;
(b)    Except in the case of an Approved Retirement or as the Administrator may
otherwise approve, the expiration of three months from the date of Participant’s
Termination of Service for any reason.
ARTICLE IV.


EXERCISE


Section 4.1    Person Eligible to Exercise. During the lifetime of Participant,
only Participant may exercise the SARs. After the death of Participant, any
exercisable portion of the SARs may, prior to the time when the SARs become
unexercisable under Section 3.3 hereof, be exercised by Participant’s personal
representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.
Section 4.2    Partial Exercise. Any exercisable portion of the SARs or all of
the SARs, if then wholly exercisable, may be exercised in whole or in part at
any time prior to the time when the SARs or portion thereof becomes
unexercisable under Section 3.3 hereof. However, the SARs shall not be
exercisable with respect to fractional shares.
Section 4.3    Manner of Exercise. The SARs, or any exercisable portion thereof,
may be exercised solely by delivery to the Secretary of the Company (or any
third party administrator or other person or entity


A-3

--------------------------------------------------------------------------------





designated by the Company), during regular business hours, of all of the
following prior to the time when the SARs or such portion thereof become
unexercisable under Section 3.3 hereof:
(a)    An exercise notice in a form specified by the Administrator, stating that
the SARs or portion thereof is thereby exercised, such notice complying with all
applicable rules established by the Administrator;
(b)    The payment of any applicable Tax Liability in accordance with Section
4.5;
(c)    Any other written representations or documents as may be required in the
Administrator’s sole discretion to effect compliance with Applicable Law; and
(d)    In the event the SARs or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than Participant, appropriate
proof of the right of such person or persons to exercise the SARs.
Notwithstanding any of the foregoing, the Administrator shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.
Section 4.4    Time of Settlement. The Shares or cash payable upon exercise of
the SARs or any portion thereof shall be provided to Participant within 60 days
following the date of exercise of the SARs or such portion. Any such cash shall
be payable in a lump sum.
Section 4.5    Tax Withholding. Notwithstanding any other provision of this
Agreement:
(a)    The Company and its Subsidiaries have the authority to deduct or
withhold, or require Participant to remit to the Company or the applicable
Subsidiary, an amount sufficient to satisfy any applicable federal, state, local
and foreign taxes (including income tax, employees’ (and at the discretion of
the Company, employer’s) National Insurance contributions, social security
contributions and the employee portion of any FICA obligation, or any equivalent
taxes in any jurisdiction) required by law to be withheld, paid or otherwise
arising with respect to any taxable event arising pursuant to this Agreement,
including the grant, vesting or exercise of the SARs, the settlement of the SARs
on exercise in either Shares or cash and the sale of any of the Shares (any a
“Tax Liability”). The Company and its Subsidiaries may withhold or Participant
may make such payment in one or more of the forms specified below:
(i)    by cash or check made payable to the Company or the Subsidiary with
respect to which the withholding obligation arises;
(ii)    by the deduction of such amount from other compensation payable to
Participant;
(iii)    by the Company withholding a net number of Shares issuable upon the
exercise of the SARs having a then current Fair Market Value or, if the SARs are
settled in cash, an amount of the cash payment made with respect to the SARs, in
each case not exceeding the amount necessary to satisfy the Tax Liability based
on the minimum applicable statutory rates for such Tax Liability or such other
rate as does not result in adverse accounting consequences for the Company;


A-4

--------------------------------------------------------------------------------





(iv)    with the consent of the Administrator, by tendering to the Company
Shares having a then current Fair Market Value not exceeding the amount
necessary to satisfy the Tax Liability based on the minimum applicable statutory
rates for such Tax Liability or such other rate as does not result in adverse
accounting consequences for the Company;
(v)    if the Administrator determines to settle the SARs in Shares, through the
delivery of a notice that Participant has placed a market sell order with a
broker acceptable to the Company with respect to any Shares then issuable to
Participant upon exercise of the SARs, and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company or the
Subsidiary with respect to which the Tax Liability arises in satisfaction of
such Tax Liability; provided that payment of such proceeds is then made to the
Company or the applicable Subsidiary at such time as may be required by the
Administrator, but in any event not later than the settlement of such sale; or
(vi)    in any combination of the foregoing.
(b)    The Company shall not be obligated to deliver any cash or any certificate
representing Shares issuable with respect to the exercise of the SARs to, or to
cause any such Shares to be held in book-entry form by, Participant or his or
her legal representative unless and until Participant or his or her legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state, local and foreign taxes applicable with respect to the taxable
income of Participant resulting from the exercise of the SARs or any other
taxable event related to the SARs; provided, however, that no payment shall be
delayed under this Section 4.5(b) if such delay would result in a violation of
Section 409A.
(c)    With respect to any Tax Liability arising in connection with the SARs, in
the event Participant fails to provide timely payment of all sums required
pursuant to Section 4.5(a), the Company shall have the right and option, but not
the obligation, to treat such failure as an election by Participant to satisfy
all or any portion of Participant’s required payment obligation pursuant to
Section 4.5(a)(ii) or Section 4.5(a)(iii) above, or any combination of the
foregoing as the Company may determine to be appropriate.
(d)    In the event any Tax Liability arising in connection with the SARs will
be satisfied under Section 4.5(a)(iii), then the Company may elect to instruct
any brokerage firm determined acceptable to the Company for such purpose to sell
on Participant’s behalf a whole number of shares from those Shares then issuable
upon the exercise of the SARs as the Company determines to be appropriate to
generate cash proceeds sufficient to satisfy the Tax Liability and to remit the
proceeds of such sale to the Company or the Subsidiary. Participant’s acceptance
of this Award constitutes Participant’s instruction and authorization to the
Company and such brokerage firm to complete the transactions described in this
Section 4.5(d). In the event of any such broker-assisted sale of Shares: (a) any
Shares to be sold through a broker-assisted sale will be sold on the day the tax
withholding obligation arises, or as soon thereafter as practicable; (b) such
Shares may be sold as part of a block trade with other participants in the
Sub-Plan in which all participants receive an average price; (c) Participant
will be responsible for all broker’s fees and other costs of sale, and
Participant agrees to indemnify and hold the Company harmless from any losses,
costs, damages or expenses relating to any such sale; (d) to the extent the
proceeds of such sale exceed the applicable Tax Liability, the Company agrees to
pay such excess in cash to Participant as soon as reasonably practicable; (e)
Participant acknowledges that the Company or its designee is under no obligation
to arrange for such sale at any particular price, and that the proceeds of any
such sale may not be sufficient to satisfy the applicable Tax Liability; and (f)
in the event the proceeds of such sale are insufficient to satisfy the
applicable


A-5

--------------------------------------------------------------------------------





Tax Liability, Participant agrees to pay immediately upon demand to the Company
or the Subsidiary an amount in cash sufficient to satisfy any remaining portion
of the Tax Liability.
(e)    Participant is ultimately liable and responsible for and indemnifies the
Company and each Subsidiary against all Tax Liability arising in connection with
the SARs, regardless of any action the Company or any Subsidiary takes with
respect to any tax withholding obligations that arise in connection with the
SARs. Neither the Company nor any Subsidiary makes any representation or
undertaking regarding the treatment of any Tax Liability in connection with the
awarding, vesting or exercise of the SARs or the subsequent sale of Shares. The
Company and the Subsidiaries do not commit and are under no obligation to
structure the SARs to reduce or eliminate any Tax Liability.
Section 4.6    Conditions to Issuance of Shares. If the Administrator determines
to settle any SARs in Shares, the Company shall not be required to issue or
deliver any Shares upon the exercise of such SARs prior to fulfillment of all of
the following conditions: (a) the admission of such Shares to listing on all
stock exchanges on which such Shares are then listed, (b) the completion of any
registration or other qualification of such Shares under any state or federal
law or under rulings or regulations of the Securities and Exchange Commission or
other governmental regulatory body that the Administrator shall, in its absolute
discretion, deem necessary or advisable, (c) the obtaining of any approval or
other clearance from any state or federal governmental agency that the
Administrator shall, in its absolute discretion, determine to be necessary or
advisable and (d) the receipt of full payment of any applicable withholding tax
in accordance with Section 4.5 by the Company or its Subsidiary with respect to
which the applicable withholding obligation arises.
Section 4.7    Rights as Shareholder. Neither Participant nor any person
claiming under or through Participant will have any of the rights or privileges
of a shareholder of the Company, including, without limitation, voting rights
and rights to dividends, in respect of any of the Shares subject to the SARs
unless and until certificates representing such Shares (which may be in
book-entry form) will have been issued and recorded on the records of the
Company or its transfer agents or registrars and delivered to Participant
(including through electronic delivery to a brokerage account). No adjustment
shall be made for a dividend or other right for which the record date is prior
to the date of such issuance, recordation and delivery, except as provided in
Section 13 of the Sub-Plan. Except as otherwise provided herein, if the
Administrator determines to settle the SARs in Shares, after such issuance,
recordation and delivery, Participant will have all the rights of a shareholder
of the Company with respect to such Shares, including, without limitation, the
right to receipt of dividends and distributions on such shares.
ARTICLE V.


OTHER PROVISIONS


Section 5.1    Administration. The Administrator shall have the power to
interpret the Sub-Plan, the Grant Notice, the Foreign Appendix, if applicable,
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Sub-Plan, the Grant Notice, the Foreign
Appendix, if applicable, and this Agreement as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator will be final and
binding upon Participant, the Company and all other interested persons. To the
extent allowable pursuant to Applicable Law, no member of the Committee or the
Board will be personally liable for any action, determination or interpretation
made with respect to the Sub-Plan, the Grant Notice, the Foreign Appendix, if
applicable, or this Agreement.


A-6

--------------------------------------------------------------------------------





Section 5.2    SARs Not Transferable. Without limiting the generality of any
other provision hereof, the SARs shall be subject to the restrictions on
transferability set forth in Section 11 of the Sub-Plan.
Section 5.3    Adjustments. The Administrator may accelerate the vesting of all
or a portion of the SARs in such circumstances as it, in its sole discretion,
may determine. Participant acknowledges that the SARs are subject to adjustment,
modification and termination in certain events as provided in this Agreement and
the Sub-Plan, including Section 13 of the Sub-Plan.
Section 5.4    Notices. Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this Section
5.4, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
or when sent by reputable overnight courier or by certified mail (return receipt
requested) and deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.
Section 5.5    Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.
Section 5.6    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
Section 5.7    Conformity to Securities Laws. Participant acknowledges that the
Sub-Plan, the Grant Notice, the Foreign Appendix, if applicable, and this
Agreement are intended to conform to the extent necessary with all Applicable
Laws, including, without limitation, the provisions of the Securities Act and
the Exchange Act, and any and all regulations and rules promulgated thereunder
by the Securities and Exchange Commission and state securities laws and
regulations. Notwithstanding anything herein to the contrary, the Sub-Plan shall
be administered, and the SARs are granted and may be exercised, only in such a
manner as to conform to Applicable Law. To the extent permitted by Applicable
Law, the Sub-Plan and this Agreement shall be deemed amended to the extent
necessary to conform to Applicable Law.
Section 5.8    Amendment, Suspension and Termination. To the extent permitted by
the Sub-Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Administrator or the Board, provided, however, that, except as may otherwise be
provided by the Sub-Plan, no amendment, modification, suspension or termination
of this Agreement shall adversely affect the SARs in any material way without
the prior written consent of Participant.
Section 5.9    Successors and Assigns. The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer set forth in Section 11 of the Sub-Plan, this
Agreement shall be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.
Section 5.10    Limitations Applicable to Section 16 Persons. Notwithstanding
any other provision of the Sub-Plan or this Agreement, if Participant is subject
to Section 16 of the Exchange Act, the Sub-Plan, the SARs, the Grant Notice, the
Foreign Appendix, if applicable, and this Agreement shall be subject to any


A-7

--------------------------------------------------------------------------------





additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule. To the
extent permitted by Applicable Law, this Agreement shall be deemed amended to
the extent necessary to conform to such applicable exemptive rule.
Section 5.11    Not a Contract of Employment. Nothing in this Agreement or in
the Sub-Plan shall confer upon Participant any right to continue to serve as an
Employee of the Company or any Subsidiary or shall interfere with or restrict in
any way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the employment of Participant at
any time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant. Neither the Sub-Plan, the Grant Notice, the Foreign
Appendix, if applicable, nor this Agreement afford the Participant any rights to
compensation or damages, including for loss of or potential loss that the
Participant may suffer by reason of being unable to exercise the SAR as a result
of the termination of the Sub-Plan, lapse of the SARs or the termination of the
Participant’s employment with the Company.
Section 5.12    SARs Not Part of Employment Compensation. The SARs and the
Shares subject to the SAR are extraordinary items that do not constitute part of
normal or expected wages or salary for any purposes, including, but not limited
to, calculation of any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, holiday pay, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, the employer, its parent, or any Subsidiary or affiliate of the
Company. In addition, Participant acknowledges that by electronically signing
the Grant Notice and this Agreement that the grant of the Award is at the
Company’s sole discretion based on the Sub-Plan, and does not entitle the
Participant to further grant(s) of Awards, nor to claim for further grant(s) of
Awards, in respect of the Sub-Plan or any other award(s) under any other plan or
program maintained by the Company or any Subsidiary.
Section 5.13    Data Protection. By electronically signing the Grant Notice and
this Agreement, the Participant acknowledges and agrees that:
(a)    the Company, a Subsidiary or the Participant’s employer are permitted to
hold and process personal information (including sensitive personal information)
(“Data”) about the Participant as part of their personnel and other business
records and may use such information for the purpose of managing and
administering the Sub-Plan;
(b)    the Company, a Subsidiary or the Participant’s employer may disclose the
Data (as described in (a) above) to third parties in the event that such
disclosure is in the Company’s view required for the proper conduct of the
Sub-Plan. The Company may also make the Data available to public authorities
where required under locally applicable law. These recipients may be located in
the United States, the European Economic Area, or elsewhere, which the
Participant separately and expressly consents to, accepting that outside the
European Economic Area, data protection laws are less protective than within;
(c)    they may, at any time, review Data, require any necessary amendments to
it or withdraw their consent herein by contacting the Company in writing,
however, the Participant withdrawing their consent may affect their ability to
participate in the Sub-Plan and receive the benefits intended pursuant to the
Grant Notice and this Agreement;


A-8

--------------------------------------------------------------------------------





(d)    Data will only be held as long as necessary to implement, administer and
manage the Participant’s participation in the Sub-Plan and any subsequent claims
or rights; and
(e)    this section applies to any information held, used or disclosed in any
medium.
Section 5.14    Entire Agreement. The Sub-Plan, the Grant Notice and this
Agreement (including any exhibit hereto) constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company, the Subsidiaries and Participant with respect to the subject matter
hereof.
Section 5.15    Section 409A. This Award is not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). However, notwithstanding any other provision of the Sub-Plan, the Grant
Notice, the Foreign Appendix, if applicable, or this Agreement, if at any time
the Administrator determines that this Award (or any portion thereof) may be
subject to Section 409A, the Administrator shall have the right in its sole
discretion (without any obligation to do so or to indemnify Participant or any
other person for failure to do so) to adopt such amendments to the Sub-Plan, the
Grant Notice or this Agreement, or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
for this Award either to be exempt from the application of Section 409A or to
comply with the requirements of Section 409A. Notwithstanding anything herein to
the contrary, no provision of the Sub-Plan shall be interpreted or construed to
transfer any liability for failure to comply with the requirements of
Section 409A from Participant or any other person to the Company or any of its
Subsidiaries, employees or agents. Without limiting the foregoing and
notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid an accelerated or additional tax under Section 409A,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Agreement during the six-month period immediately
following the Participant’s separation from service shall instead be paid on the
first business day after the date that is six months following the Participant’s
separation from service (or, if earlier, the Participant’s date of death).
Section 5.16    Agreement Severable. In the event that any provision of the
Grant Notice or this Agreement is held invalid or unenforceable, such provision
will be severable from, and such invalidity or unenforceability will not be
construed to have any effect on, the remaining provisions of the Grant Notice or
this Agreement.
Section 5.17    Limitation on Participant’s Rights. Participation in the
Sub-Plan confers no rights or interests other than as herein provided. This
Agreement creates only a contractual obligation on the part of the Company as to
amounts payable and shall not be construed as creating a trust. Neither the
Sub-Plan nor any underlying program, in and of itself, has any assets.
Participant shall have only the rights of a general unsecured creditor of the
Company with respect to amounts credited and benefits payable, if any, with
respect to the SARs, and rights no greater than the right to receive Shares or
cash as a general unsecured creditor with respect to the SARs, as and when
exercised pursuant to the terms hereof.
Section 5.18    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.


A-9

--------------------------------------------------------------------------------





Section 5.19    Special Provisions for SARs Granted to Participants Outside the
U.S. If Participant performs services for the Company outside of the United
States, the SARs shall be subject to the special provisions, if any, for
Participant’s country of residence, as set forth in the Foreign Appendix.
(a)    If Participant relocates to one of the countries included in the Foreign
Appendix during the life of this Option, the special provisions for such country
shall apply to Participant, to the extent the Company determines that the
application of such provisions is necessary or advisable in order to comply with
local law or facilitate the administration of the Sub-Plan.
(b)    The Company reserves the right to impose other requirements on this Award
and any Shares received upon exercise of the SARs, to the extent the Company
determines it is necessary or advisable in order to comply with local laws or
facilitate the administration of the Sub-Plan, and to require Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
Section 5.20    Broker-Assisted Sales. In the event of any broker-assisted sale
of Shares in connection with the payment of withholding taxes as provided in
Section 4.5(a)(iii) or Section 4.5(d): (A) any Shares to be sold through a
broker-assisted sale will be sold on the day the tax withholding obligation
arises or as soon thereafter as practicable; (B) such Shares may be sold as part
of a block trade with other participants in the Sub-Plan in which all
participants receive an average price; (C) Participant will be responsible for
all broker’s fees and other costs of sale, and Participant agrees to indemnify
and hold the Company harmless from any losses, costs, damages, or expenses
relating to any such sale; (D) to the extent the proceeds of such sale exceed
the applicable tax withholding obligation, the Company agrees to pay such excess
in cash to Participant as soon as reasonably practicable; (E) Participant
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy the applicable tax withholding obligation; and
(F) in the event the proceeds of such sale are insufficient to satisfy the
applicable tax withholding obligation, Participant agrees to pay immediately
upon demand to the Company or its Subsidiary with respect to which the
withholding obligation arises an amount in cash sufficient to satisfy any
remaining portion of the Company’s or the applicable Subsidiary’s withholding
obligation.


* * * *






A-10

--------------------------------------------------------------------------------






EXHIBIT B
TO STOCK APPRECIATION RIGHT GRANT NOTICE
SPECIAL PROVISIONS FOR SARS
GRANTED TO PARTICIPANTS OUTSIDE THE U.S.


This Exhibit B includes special terms and conditions applicable to Participants
in the countries below. These terms and conditions are in addition to those set
forth in the SAR Agreement (the “Agreement”) and the Sub-Plan and to the extent
there are any inconsistencies between these terms and conditions and those set
forth in the Agreement or the Sub-Plan, these terms and conditions shall
prevail. Any capitalized term used in this Exhibit B without definition shall
have the meaning ascribed to such term in the Sub-Plan or the Agreement, as
applicable.
This Foreign Appendix also includes information relating to exchange control and
other issues of which Participant should be aware with respect to his or her
participation in the Sub-Plan. The information is based on the exchange control,
securities and other laws in effect in the respective countries as of May 2017.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Participant not rely on the information herein as the
only source of information relating to the consequences of participation in the
Sub-Plan because the information may be out of date at the time the SARs are
exercised or any Shares acquired under the Sub-Plan are sold.
In addition, the information is general in nature and may not apply to the
particular situation of Participant, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant is advised
to seek appropriate professional advice as to how the relevant laws in his or
her country may apply to his or her situation. Finally, if Participant is a
citizen or resident of a country other than the one in which he or she is
currently working, the information contained herein may not be applicable to
Participant.
AUSTRALIA
A copy of the Sub-Plan is enclosed with this Grant Notice and Agreement.


The Sub-Plan, the Agreement and this Grant Notice do not constitute financial
advice


Any advice given by the Company in relation to the Grant Notice, the Agreement,
the Sub-Plan, the SARs or the Shares does not constitute financial advice and
does not take into account your objectives, financial situation and needs. In
considering the SARs and the amount of cash and/or Shares that you will receive
on exercise of the SARs, subject to satisfaction of vesting conditions, you
should consider the risk factors that could affect the performance of the
Company and the value of SARs and Shares, which value can increase or decrease
from time to time, and the amount of any Tax Liability.


You should carefully consider these risks in light of your investment
objectives, financial situation and particular needs (including financial and
tax issues). You should seek professional guidance from your stockbroker,
solicitor, accountant, financial adviser or other independent professional
adviser before deciding whether to acquire SARs or Shares.


How to calculate values in Australian dollars




B - 1

--------------------------------------------------------------------------------





Your SARs will vest in accordance with the Grant Notice and the Agreement (which
require certain conditions to be met) and are subject to a four year graded
vesting schedule. The SARs may result in Shares or cash being given to you, in
accordance with the Grant Notice.


You will not be required to pay any amount for the SARs or any Shares that will
be issued to you upon vesting. However the amount of cash or number of Shares
you receive will depend on the market price of Shares at the time, the Exercise
Price per Share set out in the Grant Notice, and the amount of any Tax Liability
in connection with the grant and exercise of the SARs and the issue of any
Shares.


You can ascertain the market price of a Share in the Company in United States
Dollars (“USD”) from time to time by visiting either:
•
the Company’s website
(http://www.livanova.com/investor-relations/stock-information); or

•
the NASDAQ website (http://www.nasdaq.com/symbol/livn).



To determine the Exercise Price for a SAR or the market value of a Share in
Australian Dollars (“AUD”), you will need to apply the prevailing USD : AUD
exchange rate. For example, if the exchange rate is 1 USD : 1.5 AUD, and one
share of Common Stock has a value of USD $1 on the NASDAQ, its equivalent value
will be AUD $1.50.


CANADA
Unless otherwise determined by the Administrator, Participant’s SARs shall only
be distributed in Shares (either in book-entry form or otherwise), and no
portion of the Participant’s SARs shall be payable to the Participant in cash.
CHINA
Unless otherwise determined by the Administrator, Participant’s SARs shall only
be settled in cash, and no portion of the participant’s SARs shall be
distributed in Shares.


FRANCE
Section 6.13 shall be deleted in its entirety and replaced by the following:
Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Participant’s personal “Data” (as
defined below) by the Company for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Sub-Plan.
Participant understands that the Company holds certain personal information
about Participant: Participant’s name, home address and telephone number, date
of birth, employee identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all options or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor, for the purpose of implementing,
administering and managing the Sub-Plan (“Data”). Participant understands that
Data will be transferred to such stock plan service providers as may be selected
by the Company which are assisting the Company with the implementation,
administration and management of the Sub-Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere (and, if
Participant is a resident of a member state of the European Union, may be
outside the European Economic Area) and that the recipient’s country (e.g., the
United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that he or she may request a list
with the names and addresses of all recipients of the Data by contacting his or
her local human resources representative. Participant authorizes the Company and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Sub-Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing Participant’s


B - 2

--------------------------------------------------------------------------------





participation in the Sub-Plan. Participant understands that Data will be held
only as long as is necessary to implement, administer and manage Participant’s
participation in the Sub-Plan. The Company may also make the Data available to
public authorities where required under locally applicable law. Participant
understands that he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Participant’s local human resources
representative. Participant understands, however, that refusing or withdrawing
consent may affect Participant’s ability to participate in the Sub-Plan. For
more information on the consequences of refusal to consent or withdrawal of
consent, Participant understands that he or she may contact his or her local
human resources representative. This Section applies to information held, used
or disclosed in any medium.


GERMANY
Definition of “Tax Liability” in Section 4.5:
For the avoidance of doubt, the definition of “Tax Liability” shall only include
the employee portions of the social security contributions.
The following sentence is inserted at Section 5.1 of the Agreement
For the avoidance of doubt, the Administrator’s decisions and interpretations
shall be subject to reasonable discretion.
The heading of Section 5.12 shall be supplemented and reads as follows:
Section 5.12 SARs Not Part of Employment Compensation, No Legal Claim to
Grant(s).
Section 5.13 shall be deleted in its entirety and replaced by the following:
Section 5.13 Consent to Personal Data Processing and Transfer.
By signing these terms and conditions, Participant acknowledges and agrees that:
(a)    the Company and the Participant’s employer may collect, store, process
and use certain personal data of Participant and may further transfer them to
Cyberonics, Inc., a wholly-owned subsidiary of LivaNova PLC, located at 100
Cyberonics Blvd, Houston, TX 77058, U.S.A., and Certent, Inc., the Company’s
equity compensation management vendor, located at 1548 Eureka Rd., Suite 100,
Roseville, CA 95661, U.S.A., and Merrill Lynch, Pierce, Fenner & Smith,
Incorporated, a wholly-owned subsidiary of Bank of America Corporation, the
Company’s broker for equity compensation management and transactions, located at
World Financial Center, 220 Vesey Street, New York, NY 10281 for the exclusive
purpose of implementing, administering, managing and accounting Participant’s
participation in the Sub-Plan;
(b)    personal data of Participant are: first name/s and last name, birth date,
gender, family status, home address, job title, working location, e-mail
addresses and phone numbers, social security and tax numbers, tax class, cash
compensation and equity award compensation (the “Data”);
(c)    this section applies to any Data held, used or disclosed in any medium;


B - 3

--------------------------------------------------------------------------------





(d)    the Data will be transferred to the locations listed in subparagraph (a)
above, and locations outside of the European Economic Area who provide for a
lesser level of data protection than locations within;
(e)    Data will only be held as long as necessary to implement, administer,
manage and account Participant’s participation in the Sub-Plan and any
subsequent claims or rights;
(f)     the consent to the personal data processing as described in this Section
5.13 is entirely voluntary and can be withdrawn at any time; Participant is
advised, however, that missing consent in written form may affect his ability to
participate in the Sub-Plan and receive benefits intended pursuant to the Grant
Notice, the Agreement and the Foreign Appendix.


Name of Participant:     ___________________________
Place/Date: _____________________________________
Participant’s Signature: ___________________________
ITALY
The definition of “Disability” in Section 1.1 (a) of the Agreement shall be
deleted in its entirety and replaced with the following:
(a)    “Disability” shall be defined as in Participant’s employment letter or
agreement with the Company or a Subsidiary, as amended from time to time, or if
Participant is not a party to such a letter or agreement or such letter or
agreement does not contain such a definition, shall mean Participant’s inability
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment duly determined pursuant to
applicable laws.
UNITED KINGDOM
The definition of “Disability” in Section 1.1 (a) of the Agreement shall be
deleted in its entirety and replaced with the following:
(b)    “Disability” shall be defined as in Participant’s employment letter or
agreement with the Company or a Subsidiary, as amended from time to time, or if
Participant is not a party to such a letter or agreement or such letter or
agreement does not contain such a definition, shall mean a condition, that, in
the opinion of the Administrator, has a long-term adverse effect on the
day-to-day activities of a Participant.
The following paragraph is inserted as Section 4.5 (f) of the Agreement:
Loan. The Participant agrees that if the Participant does not pay his/her
employer or the Company does not withhold from the Participant the full amount
of any Tax Liability within ninety (90) days after the end of the tax year in
which the Tax Liability occurred, or such other period specified in Section 222
(1)(c) of Income Tax (Earnings and Pensions) Act 2003, then the amount that
should have been withheld shall constitute a loan owed by the Participant to the
employer, effective 90 days after the end of the tax year in which the Tax
Liability occurred. The Participant agrees that the loan will bear interest at
the official rate of HMRC and will be immediately due and repayable by the
Participant, and the Company and/or the employer may recover it at any time
thereafter by: (a) withholding the funds from salary, bonus or any other


B - 4

--------------------------------------------------------------------------------





funds due to the Participant by the Company or the employer; (b) withholding the
Shares issued upon vesting and exercise of the SARs or from the cash proceeds
from the sale of Shares; or (c) demanding cash or a cheque from the Participant.
The Participant also authorizes the Company to delay the issuance of any Shares
to the Participant unless and until the loan is repaid in full.




B - 5